Citation Nr: 0116024	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether clear and unmistakable error is present in a May 1977 
rating decision that reduced the assigned disability 
evaluation from ten to zero percent for a service-connected 
anxiety reaction with tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from January 1967 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that by rating decision dated in December 
1999 service connection was granted for post-traumatic stress 
disorder and a 30 percent disability evaluation was assigned.  
The RO further found that a zero percent evaluation for the 
veteran's service connected headaches was confirmed and 
continued.  The appellant filed a timely Notice of 
Disagreement as to both these issues in June 2000.  A 
Statement of the Case was subsequently issued.  By statement 
received in October 2000 the appellant withdrew his appeal as 
to these two issues.  Accordingly, these matters are no 
longer before the Board for review.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1. By rating decision dated in May 1977, the disability 
rating assigned for an anxiety reaction with tension 
headaches was reduced from ten to zero percent, and the 
appellant was so apprised and of his right to appeal by 
letter contemporaneously dated.    

2. The appellant did not appeal the May 1977 rating decision.

3. The May 1977 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.




CONCLUSION OF LAW

The May 1977 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.201, 20.302 
(2000); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8100; 4.150, Diagnostic Code 9400 
(1971) and (1977).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that clear and unmistakable error is 
present in a May 1977 rating decision that reduced an 
assigned disability rating from ten to zero percent for a 
disorder characterized as an anxiety reaction with tension 
headaches.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record and the applicable law, and then proceed to its 
analysis.  

Factual Background

Shortly after his discharge from active service, the 
appellant underwent a VA psychiatric examination in April 
1971.  The appellant reported that on occasion, he became 
nervous and jittery for no apparent reason, and added that he 
suffered from severe headaches.  He reported that these 
headaches lasted "a couple of hours" and were relieved by 
aspirin.  The appellant attributed these symptoms to his 
military service in Vietnam.  He explained that he was then 
assigned as a squad leader and believed that his unit was 
tasked with more than their share of their assigned duties.  
He specifically mentioned incidents where his commander 
assigned his squad to regularly take part in combat 
activities.  

Upon clinical examination the appellant was noted to have no 
delusions, hallucinations or paranoid ideation.  The examiner 
noted that the appellant seemed to be mildly anxious.  He was 
not noted to be depressed and he denied having suicidal 
thoughts.  There was noted to be no impairment of abstract 
thinking or of recent or remote memory.  No indication of 
organic brain syndrome was noted, and his judgment was 
assessed to be adequate.  The appellant was diagnosed to have 
an anxiety reaction and tension headaches.  

By rating decision dated in May 1971 service connection was 
granted for a disorder characterized as an anxiety reaction 
with tension headaches.  A ten percent disability evaluation 
was assigned.

The appellant underwent a VA psychiatric examination in March 
1975.  He reiterated his prior accounts of experiencing 
headaches and their cause.  In particular, he reiterated that 
he was then experiencing headaches about once or twice a week 
and that some of these lasted for as long as one day.  He 
stated that his headaches would begin if he found himself in 
a situation with which he could not cope.  He added that he 
would also have a headache if he had difficulty in doing his 
work satisfactorily.  The appellant reported in this regard 
that he had a former supervisor who criticized him but that 
he was currently working for an individual with whom he got 
along quite well.  The current supervisor had not been 
critical of his work.  The appellant related that he had 
nightmares relating to combat.  He stated that these 
nightmares would cause him to awaken.  

The appellant related that he had a good marriage, and that 
he was "quite happy" and had many friends.  He stated that 
he was active in community life, including participation in a 
veterans' group, and that he coached Little League baseball.  


Upon clinical examination the appellant was noted to be 
pleasant and very polite in answering all questions and 
addressing the examiner.  The appellant was noted to be 
oriented in all spheres.  His stream of thought was noted to 
be normal and the appellant did not appear to be excessively 
somatizing or hypochondriacal.  There were noted no 
delusions, paranoid ideas or hallucinations.  The appellant 
was noted to have normal affect.  The appellant did not seem 
to be depressed, and he denied suicidal thoughts and 
ideation.  There was noted to be no impairment of abstract 
thinking or of recent or remote memory.  

The appellant was diagnosed to have an anxiety reaction with 
tension headaches in a passive-aggressive personality.  The 
examiner observed that the appellant was "probably always a 
quite conscientious individual" and that he was a person who 
had tended to suppress angry feelings.  The examiner observed 
that the appellant appeared to be competent to handle his 
money and his affairs, and that he appeared to be functioning 
fairly well both socially and vocationally.  The examiner 
added that the appellant seemed to be having a minimum of 
interpersonal difficulties.  The examiner further observed 
that the appellant appeared to have improved his 
self-concept.  Although the examiner noted that there was 
still some diminution of stress tolerance and some fear of 
losing control over hostile aggressive impulses, he 
nonetheless considered the appellant's prognosis to be 
"fairly good."  The appellant was noted to be experiencing 
"somewhat more anxiety" recently as was demonstrated by his 
reporting combat oriented dreams.  

The appellant underwent a further VA psychiatric examination 
in April 1977.  He reiterated his prior account of having 
been selected by his commanding officer during military 
service to perform more than his share of combat-related 
duties.  He stated that he had occasional nightmares which 
related to combat, and that these had "disappeared" until 
he heard that amnesty had been given to evaders of Vietnam 
service.    

As to his headache disorder, he stated that these headaches 
were either mild or severe and that the mild ones were more 
frequent occurring once or twice a week and lasting for up to 
four to five hours.  The appellant stated that they were 
relieved either by aspirin or infrequently, Darvon.  He also 
stated that he occasionally had "very severe headaches" where 
he would be in such pain that he would have to leave work for 
a day and a half to two days.  He reported that he had two 
such severe headaches in the previous two years.  The 
appellant added that his sleep tended to be variable.  

The appellant was noted to be married and the father of one 
child.  He denied any marital difficulties or problems.  As 
he did during the earlier examination, he reported that he 
had "a lot of friends."  The appellant reported that he was 
then coaching baseball in a little league, and that he 
enjoyed it a "great deal."  He also reported that he was 
still active in a veterans association.    

As to his employment, the appellant reported that he was a 
mechanical technician building computers, and that he was 
happy with his work and his employer.  He reported that he 
was currently attending a course to prepare him for 
supervisory responsibility and increased income.  Although he 
reported that he had found himself being somewhat more 
nervous because of the additional responsibilities to be 
placed upon him by his course of training, he was fairly 
optimistic regarding the future.  

Upon mental status examination the appellant was noted to be 
pleasant and cooperative, verbal and spontaneous.  The 
examiner observed that the appellant did not appear to be 
defensive or guarded, that he appeared to be of average 
intelligence and that he was oriented in all spheres.  The 
examiner further observed that the appellant's mental content 
included some material relating to his headaches, however 
this was not noted to be spontaneously presented but it was 
in response to questioning by the examiner.  No delusions, 
paranoid ideas or hallucinations were noted.  The appellant 
did not appear to be depressed.  The appellant denied 
suicidal thoughts and ideas and there was noted no 
psychomotor retardation.  No impairment of abstract thinking 
or recent or remote memory was noted.  


The examiner diagnosed the appellant to have an anxiety 
reaction with tension headaches.  There was no indication of 
psychotic thought or mood disturbance.  The appellant was 
assessed to be competent to handle his money and his affairs.  
The examiner further observed that biofeedback training would 
be helpful in producing relaxation.  The examiner further 
noted that mild tranquilizing medication could be considered 
in treatment of the headaches.  The appellant's prognosis was 
assessed to be good.  

By rating decision dated in May 1977 the assigned disability 
rating for an anxiety reaction with tension headaches was 
reduced from 10 percent to zero percent effective August 
1977.  

The appellant's current claim arose by statement received in 
June 2000.  The appellant then asserted a clear and 
unmistakable error was present in the May 1977 rating 
decision in reducing his disability rating from ten to zero 
percent.  He argued that his nervous condition with headaches 
was then present and had not improved over time.  

The appellant's claim was denied in July 2000 and this appeal 
followed.  

Relevant Law

The decision of a duly constituted rating agency . . . will 
be final and binding  . . . based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis . . .."  38 C.F.R. § 3.104(a); see also 
38 U.S.C.A. 5108 (West 1991).  The only exception to this 
rule is when the VA has made a "clear and unmistakable error" 
in its decision.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. 
§ 7103(c) (BVA may correct "obvious error" on its own 
initiative).  Under such circumstances, the decision will be 
reversed or amended, and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).  If this 
exception does not apply, the decision is final and may be 
reopened only upon the presentation of "new and material 
evidence."   A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified shall become final if an appeal is not perfected.  
38 C.F.R. § 20.1103.

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Id.; see also 
Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993).  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell, 3 Vet. App. at 314; see Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); See Allin v. Brown, 6 
Vet. App.  207, 214 (1994) (Because the VA Physicians' Guide 
for Disability Evaluation Examinations is neither a statute 
nor a regulation, the failure to properly apply its 
guidelines cannot constitute clear and unmistakable error.  
Such error is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Thus, in order for clear and unmistakable 
error to exist, there must have been a failure to apply the 
appropriate regulations or statutes.)  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, the VA's failure to apply correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See generally Wipprecht v. Derwinski, 2 Vet. 
App. 131, 132 (1992); Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

Analysis

The appellant's principal contention is that at the time of 
the May 1977 rating decision, he was continuing to have 
headaches and symptoms of an anxiety reaction that were 
productive of moderate social and industrial impairment.  

Both in May 1971 and in May 1977, the appellant's disorder 
was characterized as an anxiety reaction with tension 
headaches, and was evaluated under the provisions of the then 
applicable 38 C.F.R. § 4.150, Diagnostic Code 9400.  Under 
this provision, disabilities resulting from anxiety neuroses 
where evaluated under the general schedule for rating 
psychotic disorders.  A ten percent disability evaluation was 
for application where there was demonstrated "slight 
impairment of social and industrial adaptability."  See 38 
C.F.R. § 4.132, General Rating Formula for Psychotic 
Reactions (1971).  

Pursuant to the then applicable 38 C.F.R. § 4.124(a) a 
headache disorder was evaluated under Diagnostic Code 8100, 
pertaining to the disability arising from migraine headaches.  
Under the then applicable diagnostic code a 10 percent 
evaluation was warranted when evidence showed characteristic 
prostrating attacks averaging one in two months over last 
several months.  A zero percent evaluation was assigned for a 
headache disorder with "less frequent attacks."  38 C.F.R. 
§ 4.124(a) (1971).  

With application of the foregoing provisions, the medical 
evidence demonstrated that the appellant only reported having 
"occasional" nightmares, which had only recurred when he 
learned that amnesty had been given to those who had evaded 
Vietnam service.  The appellant was nonetheless happily 
married, the father of a child, and active in his community 
with many friends.  Moreover, he was employed and training 
upon his own initiative for increased responsibility.

Applicable regulation then provided in part that the severity 
of a psychiatric disability was to be ascertained based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  See 38 C.F.R. § 4.130.  By this standard, the 
appellant was clearly not impaired.  

The appellant's headache disorder was not separately 
evaluated in May 1971 or in May 1977.  The RO was then 
apparently proceeding upon the regulatory instruction as 
found in 38 C.F.R. § 4.14 relative to the "avoidance of 
pyramiding," specifying that the evaluation of the same 
disability under various diagnoses was to be avoided.  
Significantly, it was not until 1993 that the then long-
standing proscription on "pyramiding" was modified by 
judicial precedent.  See Fanning v. Brown, 4 Vet. App. 225, 
230 (1993); See also Esteban v. Brown, 6 Vet. App. 259, 261-
262 (1994).  Having carefully examined the regulations and 
the state of the law applicable in 1977, the Board has 
gleaned and the appellant has pointed to nothing in their 
plain language that would mandate the assignment of separate 
disability evaluations as the appellant has argued.  See, 
e.g., Berger, 10 Vet. App. at 170.  As noted above, a 
successful allegation of clear and unmistakable error is to 
be premised upon a finding that the law as it was then 
existing was not properly applied.  Such is not found here.

Moreover, assuming arguendo that the appellant's disability 
should have been evaluated under the then applicable 38 
C.F.R. § 4.124a, Diagnostic Code 8100, application of its 
provisions would not have manifestly resulted in a different 
outcome.  Fugo, supra.  Under the then-applicable schedular 
provisions, a ten percent rating was for application when 
there was shown "characteristic prostrating attacks 
averaging one in 2 months over [the] last several months."  
A zero percent evaluation was to be assigned when there was 
shown "less frequent attacks."  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1971) and (1977).  

The record did not demonstrate the frequency or severity of 
headaches that would warrant the assignment of a ten percent 
rating.  In April 1977, the appellant reported that he had 
both "mild" and "severe" headaches.  Although the former 
occurred  once or twice a week, they were relieved by aspirin 
or infrequently, Darvon.  Most critically, the appellant 
himself related that he had prostrating headaches, i.e., of 
such severity that he would have to leave work, twice in the 
previous two years.  
In short, even if the appellant's headache disorder were to 
have then been evaluated separately, the resulting disability 
would not have resulted in a manifestly changed outcome.

Finally, the appellant argues that the May 1977 rating 
decision is undermined by clear and unmistakable error 
because his disability rating was reduced upon one 
examination in violation of 38 C.F.R. § 3.344.  See Statement 
of Accredited Representation in Appealed Case, dated October 
27, 2000.

However, the appellant has not rendered a complete recitation 
of the provision upon which he relies.  As presently, the 
regulation provided in relevant part that ratings on account 
of disease subject to temporary or episodic improvement such 
as psychoneurotic reaction were not to be reduced upon one 
examination "except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated."  Compare 38 
C.F.R. § 3.344 (1971) and (1977).  

In this matter, the severity of the appellant's 
psychoneurotic disorder appears to have remained constant 
from March 1975 through April 1977:  he remained employed, 
married, and involved in community activities.  Given these 
findings, it cannot be stated that the appellant's disorder 
clearly warranted the assignment of a ten percent disability 
rating as he asserts.   
    

ORDER


The appeal is denied.


		
	JOHN L. PRICHARD 
	Acting Member, Board of Veterans' Appeals



 

